DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered and are persuasive.  
Response to Amendment
The present claim set does not comply with 37 CFR 121(c).  For the purposes of examination, it will be assumed that claim 13 is listed as new in parenthesis.  Please make sure all future amendments comply with 37 CFR 121(c).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable Lee (US 20140152274) in view of Borgifat (US 2016/0373002). 
As to claim 12, Lee an overvoltage protection circuit  (212, 214, 225, 235)  configured to prevent an overvoltage of an output voltage of a switching converter (SW1, SW2, L) that is controlled by a pulse-width modulation (PWM) signal (output 220), the overvoltage protection circuit comprising: 
Lee does not disclose an output voltage simulation circuit that is not coupled to an inductor in said switching converter, and being configured to generate an output voltage simulation signal according to at least one of an input voltage, an input voltage sampling value, and said PWM signal, wherein said output voltage simulation signal changes along with and represents said output voltage without being generated using said output voltage; and said output voltage simulation signal is greater than a second threshold value,
Borgifat teaches an output voltage simulation circuit (current sensing circuit next to inductor) that is not coupled to an inductor in said switching converter, and being configured to generate an output voltage simulation signal  (the current is regarded as reasonable in light of applicant’s Fig. 4, which has an LC circuit acting as an integrator on an inductor V(t) = L* di/dt [Wingdings font/0xE0] ʃV(t) = L* I(t)) according to at least one of an input voltage (Vin-VL=Vout in the buck converter.  The input voltage and the output voltage set the bounds for the inductor voltage, so it is unclear how a value cannot depend on the input voltage), an input voltage sampling value, and said PWM signal, wherein said output voltage simulation signal changes along with and represents said output voltage without being generated using said output voltage; and said output voltage simulation signal is greater than a second threshold value (Iref1),
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Lee and Borfigat.  The combination would use Borgifat’s current sensing circuit in the device of Lee.  The motivation for this would be to provide for overcurrent protection.
Allowable Subject Matter
Claims 1-11 allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, the prior art fails to disclose "a voltage phase of an inductor detected by a voltage at a phase detection terminal of said inductor and having switching information, wherein said output voltage simulation signal changes along with and represents said output voltage without being generated using said output voltage;” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 13, the prior art fails to disclose “wherein said output voltage simulation circuit comprises: a controlled current source configured to generate a current that is in proportion to at least one of said input voltage and said input voltage sampling value; a resistor coupled between an output terminal of said controlled current source and ground; a switch having one terminal coupled to said output terminal of said controlled current source, and being controlled by at least one of said switching control signal of said switching converter, and said signal that is synchronous with said switching control signal; and an RC filter circuit having an input terminal coupled to another terminal of said switch to output said output voltage simulation signal” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839